Rose, J.,
dissenting.
In my opinion the jury in their deliberations and conclusions were influenced by circumstances that told their own story as inanimate witnesses that could not commit perjury or contradict each other or be prompted by passion or fear of consequences. With such evidence before the jury, relating as it did to the issue of guilt, I am unwilling to say they were influenced, or defendant prejudiced, by. the instruction on their duty to agree or that their verdict might have been different had the rejected letters relating to the affection of the wife for the husband at earlier dates been admitted.